Order denying defendants’ motion to strike out items 1, 2 and 3 of notice to produce under section 327 of the Civil Practice Act modified by striking out the denial as to items 1 and 2 and granting the motion as to said items; and, as so modified, the order is affirmed, without costs; the documents referred to in item 3 to be produced at the place specified in the order on five days’ notice. It is obvious that appellants have bound themselves to the statement that the original manuscript, clippings, etc., which form the basis of the alleged libelous publications, have been destroyed, and that appellants rely on the newspaper articles stated in the bill of particulars, copies of which newspapers concededly have been given to plaintiff’s counsel. Appellants are required to make a more thorough effort to comply with item 3 of the notice, and if unable to comply therewith in whole or in part they should so certify under oath. Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.